ORDER

PER CURIAM.
Plaintiff, Marilyn Rainwater, appeals from the Labor and Industrial Relations Commission’s order dismissing her appeal for failing to comply with 8 CSR 20-3.030(3)(A) in that she did not sufficiently state reasons why the Administrative Law Judge’s findings and conclusions were in error.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use *507of the parties has been provided explaining the reasons for our decision.